DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/17/2022. As directed by the amendment: claims 1, 23 have been amended; claims 2-4, 9-13, 16-20, 24-25, 34 have been canceled; and no new claims have been added. Thus, claims 1, 5-8, 14-15, 21-23, 26-33, 35 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 7-11 of the remarks filed 05/17/2022 that Herrig fails to describe the amended independent claims. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5-8, 14-15, 21-22, 27, 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "wherein the connector is configured to decouple from irreversibly couple" renders the claim indefinite because it is unclear how the connector is decoupled when it is irreversibly coupled to the conduit(s).
Claims 5-8, 14-15, 21-22, 35 are rejected by virtue of depending on claim 1.
Regarding claim 27, the phrase "securing devices configured to compress at least one of said conduits" renders the claim indefinite because it is unclear whether “securing devices” recited in claim 27 are the same as or different from “a first set of securing device and/or a second set of securing devices” recited in claim 23. For the purpose of compact prosecution, they are interpreted to be the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 21-23, 26-27, 31-33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanish (US 2004/0073282) in view of Herrig (US 2013/0060268).
Regarding claim 1, Stanish discloses 
A vascular access system (see fig. 21), comprising: 
a first conduit (771, figs. 13-14, 16); 
a second conduit (772, figs. 13-14, 16); 
a connector (710. Examiner notes: figs. 12, 15, 17, 18, 19, and 20 show different embodiments of connector 710) comprising an inside luminal wall (inside luminal wall of 710), a first end (720), a second end (740), a first connecting member on the first end (portion of 720 that is coupled to 771 as shown in figs. 13, 14 and 16), and a second connecting member on the second end (portion of 740 that is coupled to 772 as shown in figs. 13, 14 and 16) (Examiner notes: see par. 0078 for means of connector 710 configured to attach elements 771 and 772 to connector 710), 
the connector (710) being configured to couple to an end of the first conduit (771) and to an end of the second conduit (772) such that there is a continuous lumen from the first conduit to the second conduit (see figs. 13, 14 and 16; see also par. 0078); and 
wherein the connector (710) is configured to irreversibly couple to at least one of the first conduit and the second conduit (Examiner notes: the limitation “configured to irreversibly couple .... the second conduit” is interpreted as functional limitation. See figs. 13, 14, 16, and par. 0078, Connector 710 is secured to graft ends such that the connecting members of the connector prevent slippage of the graft end from the end segment of the connector), 

Regarding claim 1, Stanish is silent about wherein both the first and second connecting members further comprise a hinge.
Stanish only discloses the connector 710 comprises means for attaching 771/772 to connector 710 wherein the means are an adhesive composition provided on the outer surfaces of the end segments of the connector 710 to hold the connector 710 in place, or a fastener such as, for example, a clamp, clip, tie filament or the like (par. 0078). Stanish also discloses that an inventive connector can alternatively be attached to graft pieces in other ways as would occur to a person of ordinary skill in the art (par. 0078).
Herrig teaches a connector (270) comprising a connecting member (266) on one end (254) of the connector (see figs. 3-4) wherein the connecting member (266) is configured to attach a vascular graft to the connector (see fig. 2 and par. 0028 for the connector 170 and the inflow component 162 wherein the inflow component 162 is similar to a vascular graft) and wherein the connecting member comprises a hinge (266 comprises a hinge 240, see fig. 3 and pars. 0031-0032).
Stanish (figs. 13, 14, and 16) discloses the connector 710 with a first connecting member on the first end 720 and a second connecting member on the second end 740 wherein both connecting members are configured to attach the graft pieces 771/772 to the connector 710. In the same field of endeavor, Herrig (figs. 2-4) teaches the connector 270 with a connecting member 266 on an end 254 wherein the connecting member is configured to attach a vascular graft 162 to the connector 270. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s connector by replacing the first connecting member on the first end of Stanish’s connector with Herrig’s connecting member and replacing the second connecting member on the second end of Stanish’s connector with Herrig’s connecting member. Doing so would be a simple substitution of one know element (Stanish’s connecting member such as adhesive composition, or clamp or clip or tie filament) for another (Herrig’s connecting member such as hinge) to obtain predictable results (attaching vascular grafts to the connector).
Regarding claim 8, Stanish in view of Herrig,
Stanish discloses the connector 710 (figs. 12-21) comprising two ends 720/740 with connecting members to attach conduits 771/772 to the connector 710 (see figs. 13, 14 and 16).
Herrig teaches the connector 270 (figs. 2-4) comprising one end 254 with connecting member 266 to attach conduit 62 to the connector 270 (figs. 1-2). Herrig also teaches wherein the connecting member further comprises at least one of snap fits, interfits, teeth, threaded connectors, key system, tension clips, seals, friction ridges, or any combination thereof (266 comprises teeth 296/298, see fig. 4 and par. 0036).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s connector by replacing the first connecting member on the first end of Stanish’s connector with Herrig’s connecting member and replacing the second connecting member on the second end of Stanish’s connector with Herrig’s connecting member. Doing so would be a simple substitution of one know element (Stanish’s connecting member such as adhesive composition, or clamp or clip or tie filament) for another (Herrig’s connecting member such as hinge) to obtain predictable results (attaching vascular grafts to the connector).
Regarding claim 21, Stanish in view of Herrig,
Stanish discloses the connector 710 (figs. 12-21) comprising two ends 720/740 with connecting members to attach conduits 771/772 to the connector 710 (see figs. 13, 14 and 16).
Herrig teaches the connector 270 (figs. 2-4) comprising one end 254 with connecting member 266 to attach conduit 62 to the connector 270 (figs. 1-2). Herrig also teaches wherein the connecting member comprise at least one ridge that spans at least a portion of an exterior circumference of the connector (266 comprises 290, figs. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s connector by replacing the first connecting member on the first end of Stanish’s connector with Herrig’s connecting member and replacing the second connecting member on the second end of Stanish’s connector with Herrig’s connecting member. Doing so would be a simple substitution of one know element (Stanish’s connecting member such as adhesive composition, or clamp or clip or tie filament) for another (Herrig’s connecting member such as hinge) to obtain predictable results (attaching vascular grafts to the connector).
Regarding claim 22, Stanish in view of Herrig,
Stanish discloses the connector 710 (figs. 12-21) comprising two ends 720/740 with connecting members to attach conduits 771/772 to the connector 710 (see figs. 13, 14 and 16).
Herrig teaches the connector 270 (figs. 2-4) comprising one end 254 with connecting member 266 to attach conduit 62 to the connector 270 (figs. 1-2). Herrig also teaches wherein the connecting member comprise securing devices (284/286) wherein the securing device are configured to compress the conduit against said at least one ridge (Examiner notes: the limitation “are configured to compress ... one ridge” is interpreted as functional limitation. See fig. 4 and par. 0040, 284/286 are configured to compress the first conduit against 290).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s connector by replacing the first connecting member on the first end of Stanish’s connector with Herrig’s connecting member and replacing the second connecting member on the second end of Stanish’s connector with Herrig’s connecting member. Doing so would be a simple substitution of one know element (Stanish’s connecting member such as adhesive composition, or clamp or clip or tie filament) for another (Herrig’s connecting member such as hinge) to obtain predictable results (attaching vascular grafts to the connector)
Regarding claim 23, Stanish discloses 
A vascular access system (see fig. 21), comprising: 
a first conduit (771, figs. 13-14, 16) having a first outside diameter (outside diameter of 771); 
a second conduit (772, figs. 13-14, 16) having a second outside diameter (outside diameter of 772), wherein the second outside diameter is different from the first outside diameter (Examiner notes: see figs. 3-6 for different outside diameters of the vascular grafts); 3Application No. 16/039,943 Amendment and Response to Office Action dated May 17, 2022 Reply to Office Action dated December 17, 2021 
a connector (710. Examiner notes: figs. 12, 15, 17, 18, 19, and 20 show different embodiments of connector 710) comprising an inside luminal wall (inside luminal wall of 710), a first end (720), a second end (740), a first connecting member on the first end(portion of 720 that is coupled to 771 as shown in figs. 13, 14 and 16), and a second connecting member on the second end (portion of 740 that is coupled to 772 as shown in figs. 13, 14 and 16) (Examiner notes: see par. 0078 for means of connector 710 configured to attach elements 771 and 772 to connector 710),
wherein the first connecting member and the second connecting member are each configured to couple with multiple artificial conduits of varying outside diameter, such that coupling of one of the first connecting member and the second connecting member with an artificial conduit forms a fluid-tight lumen between the artificial conduit and the connector (Examiner notes: the limitation “configured to couple with ... and the connector” is interpreted as functional limitation. See figs. 12-21 for different embodiments of connector 710 and see figs. 3-6 for different embodiments of the vascular graft, the connecting members of connector 710 are capable of coupling with multiple artificial conduits of varying outside diameter. See par. 0078 for different embodiments of connecting members of the connector 710, the connecting members of connector 710 are capable of coupling with an artificial conduit to form a fluid-tight lumen between the artificial conduit and the connector), 
wherein the connector (710) being configured to couple to an end of the first conduit (771) and to an end of the second conduit (772) such that there is a continuous lumen from the first conduit to the second conduit (see figs. 13, 14 and 16; see also par. 0078), 

Regarding claim 23, Stanish is silent about wherein the first connecting member comprises a first set of securing devices and the second connecting member comprises a second set of securing devices, wherein at least one of the first set of securing devices and the second set of securing devices is configured to compress at least one of the first conduit and the second conduit against at least one of the first connecting member and the second connecting member, wherein the first set of securing devices and the second set of securing devices each comprise engaging teeth, and wherein when the at least one of the first set of securing devices and the second set of securing devices compresses the at least one of the first conduit and the second conduit against the at least one of the first connecting member and the second connecting member, some of the engaging teeth engage with one another and some of the engaging teeth remain unengaged.
Stanish only discloses the connector 710 comprises means for attaching 771/772 to connector 710 wherein the means are an adhesive composition provided on the outer surfaces of the end segments of the connector 710 to hold the connector 710 in place, or a fastener such as, for example, a clamp, clip, tie filament or the like (par. 0078). Stanish also discloses that an inventive connector can alternatively be attached to graft pieces in other ways as would occur to a person of ordinary skill in the art (par. 0078).
Herrig teaches a connector (270) comprising a connecting member (266) on one end (254) of the connector (see figs. 3-4) wherein the connecting member (266) is configured to attach a vascular graft to the connector (see fig. 2 and par. 0028 for the connector 170 and the inflow component 162 wherein the inflow component 162 is similar to a vascular graft) and wherein the connecting member comprising a set of securing devices (284/286) wherein the set of securing device is configured to compress the conduit (see fig. 4 and par. 0040, 284/286 are configured to compress the conduit against 290), wherein the set of securing device comprises engaging teeth (266 comprises teeth 296/298, see fig. 4 and par. 0036), and wherein when the set of securing comprises the conduit against the connecting member, some of the engaging teeth engage with one another and some of the engaging teeth remain unengaged (see fig. 4, abstract, and pars. 0005, 0036, teeth 296/298 compress first conduit against 292 wherein some of teeth 296/298 engage with one another and some remain unengaged).
Stanish (figs. 13, 14, and 16) discloses the connector 710 with a first connecting member on the first end 720 and a second connecting member on the second end 740 wherein both connecting members are configured to attach the graft pieces 771/772 to the connector 710. In the same field of endeavor, Herrig (figs. 2-4) teaches the connector 270 with a connecting member 266 on an end 254 wherein the connecting member is configured to attach a vascular graft 162 to the connector 270. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s connector by replacing the first connecting member on the first end of Stanish’s connector with Herrig’s connecting member and replacing the second connecting member on the second end of Stanish’s connector with Herrig’s connecting member. Doing so would be a simple substitution of one know element (Stanish’s connecting member such as adhesive composition, or clamp or clip or tie filament) for another (Herrig’s connecting member such as hinge) to obtain predictable results (attaching vascular grafts to the connector).
Regarding claim 26, see the rejection of claim 21.
Regarding claim 27, see the rejection of claim 22.
Regarding claim 31, see the rejection of claim 8.
Regarding claim 32, Stanish in view of Herrig,
Stanish discloses the connector 710 (figs. 12-21) irreversibly couples to the first or the second conduit (771/772) (Examiner notes: see figs. 13, 14, 16, and par. 0078, Connector 710 is secured to graft ends such that the connecting members of the connector prevent slippage of the graft end from the end segment of the connector).
Herrig teaches the connector 270 (figs. 2-4) comprising one end 254 with connecting member 266 to attach conduit 62 to the connector 270 (figs. 1-2). Herrig also teaches wherein the connecting member further comprises at least one of snap fits, interfits, teeth, threaded connectors, key system, tension clips, seals, friction ridges, or any combination thereof (266 comprises teeth 296/298, see fig. 4 and par. 0036).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s connector by replacing the first connecting member on the first end of Stanish’s connector with Herrig’s connecting member and replacing the second connecting member on the second end of Stanish’s connector with Herrig’s connecting member. Doing so would be a simple substitution of one know element (Stanish’s connecting member such as adhesive composition, or clamp or clip or tie filament) for another (Herrig’s connecting member such as hinge) to obtain predictable results (attaching vascular grafts to the connector).
Regarding claim 33, Stanish in view of Herrig,
Stanish discloses the first conduit having different pliability than the second conduit (Examiner notes: see figs. 3-6 for different embodiments of the vascular grafts; therefore, different sizes of the vascular graft have different pliability)
Regarding claim 35, Stanish in view of Herrig,
Stanish discloses wherein the first connecting member (connecting member of Stanish modified by Herrig) and the second connecting member (connecting member of Stanish modified by Herrig) are each configured to couple with5Application No. 16/039,943 Amendment and Response to Office Action dated May 17, 2022Reply to Office Action dated December 17, 2021multiple artificial conduits of varying outside diameter, such that coupling of one of the first connecting member and the second connecting member with an artificial conduit forms a fluid- tight lumen between the artificial conduit and the connector (Examiner notes: the limitation “configured to couple with ... and the connector” is interpreted as functional limitation. See figs. 12-21 for different embodiments of connector 710 and see figs. 3-6 for different embodiments of the vascular graft, the connecting members of connector 710 are capable of coupling with multiple artificial conduits of varying outside diameter. See par. 0078 for different embodiments of connecting members of the connector 710, the connecting members of connector 710 are capable of coupling with an artificial conduit to form a fluid-tight lumen between the artificial conduit and the connector), wherein the first conduit (771, figs. 13-14, 16) having a first outside diameter (outside diameter of 771), wherein the second conduit (772, figs. 13-14, 16) having a first outside diameter (outside diameter of 772), and wherein the second outside diameter is different from the first outside diameter (Examiner notes: see figs. 3-6 for different outside diameters of the vascular grafts).

Claim(s) 5-7, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanish (US 2004/0073282) in view of Herrig (US 2013/0060268) in further view of Cully et al. (US 2009/0076587).
Regarding claim 5, Stanish in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein the first and/or second conduits are configured with an impermeable wall segment in a portion nearest to the connector.
Stanish only discloses the conduits being vascular grafts (par. 0077).
However, Cully teaches a vascular graft (14, fig. 4 and par. 0035) wherein the vascular graft comprises an intermediate layer (44) to provide an impermeable barrier between the inner and outer portions of the vascular graft and wherein the intermediate layer extends from one end of the vascular graft to the other end of the vascular graft (see fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s conduits by adding an intermediate layer, as taught by Cully, for the purpose of providing an impermeable barrier (par. 0035 of Cully) to inhibit substantial leakage of blood.
Regarding claim 6, Stanish in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein the first and/or second conduits are configured with an elastomeric wall segment to reduce bleeding after puncture or to improve sealing of the connector.
Stanish only discloses the conduits being vascular grafts (par. 0077).
However, Cully teaches a vascular graft (14, fig. 4 and par. 0035) wherein the vascular graft comprises an intermediate layer (44) wherein the intermediate layer is a layer of elastomer to reduce bleeding for hemodialysis graft applications when a dialysis needle is inserted through the graft wall and then withdrawn (par. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s conduits by adding an intermediate layer, as taught by Cully, for the purpose of reducing bleeding for hemodialysis graft applications when a dialysis needle is inserted through the graft wall and then withdrawn (par. 0035 of Cully).
Regarding claim 7, Stanish in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for further comprising a first therapeutic agent and a second therapeutic agent that are associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the connector, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent and/or the second therapeutic agent to a mammal when the vascular access system is implanted within the mammal.
Stanish only discloses the conduits being vascular grafts (par. 0077).
However, Cully teaches a vascular graft (par. 0014) wherein the vascular graft comprises therapeutic agents wherein a first therapeutic agent and a second therapeutic agent that are associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the connector (Examiner notes: see par. 0014 and claims 6-11, the vascular graft is provided with therapeutic agents wherein the agents are provided over at least a portion of an inner surface and over at least a portion of an outer surface), wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent and/or the second therapeutic agent to a mammal when the vascular access system is implanted within the mammal (Examiner notes: the limitation “configured to deliver ....the mammal” is interpreted as functional limitation. The vascular graft comprises therapeutic agents over at least a portion of an inner surface and over at least a portion of outer surface. Therefore, it is capable of deliver a therapeutically effective dose of the therapeutic agents to a mammal when the vascular graft is implanted within the mammal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Stanish’s conduits by adding therapeutic agents over at least a portion of the inner surface and over at least a portion of the outer surface, as taught by Cully, for the purpose of providing anticoagulants to the system (par. 0014 of Cully).
Regarding claim 28, see the rejection of claim 5.
Regarding claim 29, see the rejection of claim 6.
Regarding claim 30, see the rejection of claim 7.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanish (US 2004/0073282) in view of Herrig (US 2013/0060268) in further view of Porter et al. (US 2005/0137614).
Regarding claim 14, Stanish in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein the inside luminal wall of the connector is configured with a coating layer.
However, Porter teaches all or a portion of the inner surface of the connector being coated to prevent clot formation (par. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s connector by adding a coating layer, as taught by Porter, for the purpose of preventing clot formation (par. 0045 of Porter).
Regarding claim 15, Stanish in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein a geometry of the inside luminal wall of the connector is configured to enhance laminar flow.
However, Porter teaches a connector (fig. 1A and par. 0034) wherein a geometry of the inside luminal wall of the connector is configured to enhance laminar flow (see par. 0034).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s connector such that there is a smooth transition within the lumen of the connector, as taught by Porter, for the purpose of reducing turbulent or non-laminar blood flow (par. 0034 of Porter).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783